               Case 2:19-cv-00640-JLR Document 91 Filed 01/22/20 Page 1of4



                                                                        The Honorable James L. Robart
 1

 2
 3

 4

 5
 6
                                     UNITED STATES DISTRICT COURT
 7
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE

 9     PTP ONECLICK, LLC,
                                                           No. 2:19-cv-00640-JLR
10                            Plaintiff,
                                                           STIPULATION AND ~PRQPQS:ii;D]
11
               v.                                          ORDER FOR SUBSTITUTION OF
12                                                         COUNSEL FOR PLAINTIFF PTP
       A VALARA, INC.,                                     ONECLICK, LLC
13
                              Defendant.
14

15

16          Plaintiff PTP OneC!ick, LLC ("PTP") seeks leave of Court to substitute Edgar Sargent,

17   Susman Godfrey, LLP for its current counsel of record, Collin Kurtenbach, Timothy J. Heverin,

18   and William E. Devitt of Jones Day; and Tyler L. Farmer and Shane P. Cramer of Harrigan Leyh
19
     Farmer & Thomsen, LLP. PTP will not seek an extension of any deadlines as a result of the change
20
     of cmmsel. Based on PTP's undertaking in the previous sentence, Defendant Avalara, Inc. has no
21
     objection to this substitution. Mr. Sargent filed a Notice of Appearance in this case in conjunction
22
23   with this stipulated motion.

24          DATED January 22, 2020.                Respectfully submitted,

25
26

27
        STIPULATION AND [PROPOSED] ORDER FOR                         SUSMAN GODFREY L.L.P.
        SUBSTITUTION OF COUNSEL FOR PLAINTIFF PTP                    1201 Thlrd Avenue, Suite 3800
        ONECLICK, LLC- ]                                             Seattle, WA 98101-3000
                                                                     Tel: (206) 516-3880; Fax: (206) 516-3883
           Case 2:19-cv-00640-JLR Document 91 Filed 01/22/20 Page 2 of 4




                                         HARRIGAN LEYH FARMER & THOMSEN LLP
 1
                                         Isl Tyler L. Farmer
 2                                       Tyler L. Farmer, WSBA #39912
                                         Shane P. Cramer, WSBA #35099
 3                                       999 Third Avenue, Suite 4400
                                         Seattle, WA 98104: (206) 623-1700
 4                                       Fax: (206) 623-8717
                                         tylerf@harriganleyh.com
 5
                                         shanec@harriganleyh.com
 6
                                         JONES DAY
 7                                       Isl William E. Devitt
                                         William E. Devitt (Pro Hae Vice)
 8                                       Timothy J. Heverin (Pro Hae Vice)
                                         Collin J. Kurtenbach (Pro Hae Vice)
 9
                                         77. W. Wacker, Ste. 3500
10                                       Chicago, IL 60601
                                         Phone: (312) 782-3939
11                                       wdevitt@jonesday.com
                                         tjheverin@jonesday.com
12                                       ckurtenbach@jonesday.com
13
                                         SUSMAN GODFREY, LLP
14                                       hi Edgar G. Sargent
                                         Edgar G. Sargent, WSBA #28283
15                                       1201 Third Avenue, Suite 3800
                                         Seattle, WA 98101
16                                       Phone: (206) 516-3880
                                         Fax: (206) 516-3883
17                                       esargent@susmangodfrey.com

18
                                         DAVIS WRIGHT TREMAINE
19                                       Isl Benjamin J Byer
                                         Benjamin J Byer, WSBA 38206
20                                       Stuart R. Dunwoody, WSBA 13948
                                         Xiang Li, WSBA 52306
21                                       Jordan C Harris, WSBA 55499
                                         920 Fiflh Ave, Suite 3300
22                                       Seattle, WA 98104-1610
                                         Phone: 206-757-8034
23                                       Fax: 206-757-7700
                                         stuartdunwoody@dwt.com
24                                       xiangli@dwt.com
                                         benbyer@dwt.com
25                                       j ordanharris@dwt.com

26

27
     STIPULATION AND [PROPOSED] ORDER FOR                 SUSMAN GODFREY L.L.P.
     SUBSTITUTION OF COUNSEL FOR PLAJNTIFF PTP            1201 Third Avenue, Suite 3800
     ONECLICK, LLC- 2                                     Seattle, WA 98101-3000
                                                          Tel: (206) 516-3880; Fax: (206) 516-3883
           Case 2:19-cv-00640-JLR Document 91 Filed 01/22/20 Page 3 of 4




 1

 2
 3      Plaintiff PTP OneClick, LLC's stipulated motion for substitution of counsel is GRANTED.

 4
 5

 6                                                          on. Ja es L. Robart

 7

 8

 9

10

11
12

13

14

15

16
17
18
19

20
21

22
23

24

25

26
27
     STIPULATION AND [PROPOSED] ORDER FOR                    SUSMAN GODFREY L.L.P.
     SUBSTITUTION OF COUNSEL FOR PLAJNTIFF PTP               1201 Third Avenue, Suite 3800
     ONECLICK., LLC- 3                                       Seattle, WA 98101-3000
                                                             Tel: (206) 516-3880; Fax: (206) 516-3883
                 Case 2:19-cv-00640-JLR Document 91 Filed 01/22/20 Page 4 of 4




                                         CERTIFICATE OF SERVICE
 1

 2
               I hereby certify that on January 22, 2020, I electronically filed the foregoing with the Clerk
 3
     of the Court using the CM/ECF system, which will send notification of such filing to all counsel of
 4
     record.
 5
               DATED this 22th day of January 2020.
 6
                                                     Isl Edgar G. Sargent
 7                                                   Edgar G. Sargent
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26

27
      CERTIFICATE OF SERVICE- I                                          SUSMAN GODFREY L.L.P.
                                                                         1201 Third Avenue, Suite 3800
                                                                         Seattle, WA 98101-3000
                                                                         Tel: (206) 516-3880; Fax: (206) 516-3883
